        Case 2:19-bk-53429            Doc 19       Filed 06/14/19 Entered 06/14/19 22:40:51                      Desc Main
                                                  Document      Page 1 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

                                         UNITED STATES BANKRUPTCY COURT
                                         Southern District of Ohio, Columbus Division

In Re                                                                         )
Jones, James C. & Jones, Deanna A.                                            ) Case No:
                                                                              )
                                                                              ) Chapter 13
                                                                    Debtor(s) ) Judge:
                                                                              )

                                                       CHAPTER 13 PLAN

1. NOTICES
The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form 309I) will be sent
separately.

This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule ( “   LBR” ) 3015-1. “
                                                                                                                Debtor”means
either a single debtor or joint debtors as applicable. “
                                                       Trustee”means Chapter 13 Trustee. Section “  §”numbers refer to sections of
Title 11 of the United States Bankruptcy Code. “   Rule”refers to the Federal Rules of Bankruptcy Procedure.
Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
        [ ] Debtor       is not eligible for a discharge.
        [ ] Joint Debtor       is not eligible for a discharge.


[X] Initial Plan.
[ ] Amended Plan. The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan and must be
served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan adversely affects any party,
the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule 2002(a)(9). Any changes (additions or deletions)
from the previously filed Plan or Amended must be clearly reflected in bold, italics, strike-through or otherwise in the Amended
Plan filed with the Court. LBR 3015-2(a)(1).
If an item is not checked, the provision will be ineffective if set out later in the Plan.
[ ] This Plan contains nonstandard provisions in Paragraph 13.
[ X] The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing the claim. See
Paragraph(s) 5.1.2 and 5.1.4.
[ ] The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1, 5.4.2 and 5.4.3.

NOTICES TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard Provisions), and
discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to
consult one. Except as otherwise specifically provided, upon confirmation, you will be bound by the terms of this Plan. Your
claim may be reduced, modified, or eliminated. The Court may confirm this Plan if no timely objection to confirmation is
filed.

2. PLAN PAYMENT AND LENGTH

        2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 600.00 per month. [Enter step payments, if any.]
        The Debtor shall commence payments within thirty (30) days of the petition date.

        2.1.1 Step Payments, if any:

        2.2 Unsecured Percentage.

        [ X] Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of 2.00 % on each
        allowed nonpriority claim.
        Case 2:19-bk-53429             Doc 19        Filed 06/14/19 Entered 06/14/19 22:40:51                         Desc Main
                                                    Document      Page 2 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

        [ ] Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is $  . Assuming all
        claims are filed as scheduled or estimated by the Debtor, payment on each allowed nonpriority unsecured claim is estimated
        to be no less than      %. LBR 3015-1(c)(2).

        2.3 Means Test Determination.

        [X] Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the
        plan must be a minimum of thirty-six (36) months but not to exceed sixty (60) months.

        [ ] Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected length of the
        plan must be sixty (60) months.

3. PRE-CONFIRMATION LEASE PAYMENTS AND ADEQUATE PROTECTION PAYMENTS

Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total plan payment to
the Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by § 1326(a)(1)(C) shall be made as part of
the total plan payment to the Trustee. LBR 3070-1(b). The lessor/secured creditor must file a proof of claim to receive payment. LBR
3070-1(a) and (b).

                                                                                                                       Monthly Payment
Name of Lessor/Secured Creditor                            Property Description                                        Amount
                                                                                                                                  $25.00
Ally Financial                                             2013 Chrysler Town and Country
Regional Acceptance Corp                                   2017 Dodge Grand Caravan                                               $30.00

4. SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS

4.1     Non-Governmental Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim based on the value of the
           collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and 5.1.4. Further, the Debtor may propose to
           eliminate or avoid a security interest or lien by the procedure proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor
           proposes to seek any of the above-stated relief by way of motion or claim objection, the motion or claim objection must be filed
           on or before the § 341 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or nonpossessory,
           nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the judicial lien or security
           interest may be promptly filed after it is discovered.

4.2     Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a governmental unit or to modify
          and eliminate the secured claim of a governmental unit may be madeonly by motion or claim objection. Rule 3012(c). Any
          motion or claim objection that includes a request to determine the amount of the secured claim of a governmental unit
          (including any such motion or claim objection that also includes a request to determine the amount of the secured claim of a
          non-governmental entity) may be filedonly after the governmental unit files a proof of claim or after the time for filing one has
          expired. Rule 3012, advisory committee note (2017 Amendments).

4.3     Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or 5.4.3, the motion, Plan or
           claim objection, as applicable, must be served in the manner provided by Rule 7004 for service of a summons and complaint.
           Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General Order 22-2.

4.4     Retention of Lien. Theholder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on the property interest of
            the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying debt determined under nonbankruptcy law,
            (b) discharge of the underlying debt under 11 U.S.C. § 1328, or (c) completion of the Plan --at which time the lien will terminate
            and be released by the creditor

5. PAYMENTS TO CREDITORS

                                               SUMMARY OF PAYMENTS BY CLASS
          Case 2:19-bk-53429            Doc 19      Filed 06/14/19 Entered 06/14/19 22:40:51                       Desc Main
                                                   Document      Page 3 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)


Class                                         Definition                                    Payment/Distribution by Trustee


Class 1                                       Claims with Designated Specific Monthly Paid first in the monthly payment amount
                                              Payments                                designated in the Plan
Class 2                                       Secured Claims with No Designated      Paid second and pro rata with other Class
                                              Specific Monthly Payments and Domestic 2 claims.
                                              Support Obligations (Arrearages)
Class 3                                       Priority Claims                               Paid third and pro rata with other Class 3
                                                                                            claims.
Class 4                                       Nonpriority Unsecured Claims                  Paid fourth and pro rata with other Class
                                                                                            4 claims.
Class 5                                       Claims Paid by a Non-Filing Co-Debtor or Not applicable
                                              Third Party
Class 6                                       Claims Paid by the Debtor                     Not applicable

          Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the extent funds are
          available, the maximum number of Classes may receive distributions concurrently.
          Notwithstanding the above, the Trustee is authorized within the Trustee ’s discretion to calculate the amount and timing of
          distributions as is administratively efficient.

          5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

          The following Class 1 claims shall be paid first in the monthly payment amount designated below. The plan payment is
          calculated in an amount that is sufficient for the Trustee to make a full monthly distribution on all Class 1 claims plus the
          statutory Trustee fee. If the Debtor makes a payment that is less than the full plan payment amount, the Trustee will make
          distributions on Class 1 claims in the order of priority set forth in the Bankruptcy Code.

          5.1.1 Maintenance of Regular Mortgage Payments

          Regular mortgage payments shall be calculated for payment starting the month after the filing of the petition. Arrearages
          shall be paid as Class 2 claims.

          Trustee disburse.

                                                                                           Residence Monthly Payment
          Name of Creditor                            Property Address                     (Y/N)     Amount
          None

          Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only be paid directly
          by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).

                                                                                           Residence Monthly Payment
          Name of Creditor                            Property Address                     (Y/N)     Amount
          None

          5.1.2 Modified Mortgages and/or Liens Secured by Real Property [“Cramdown/Real Property”]

          The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’ s principal
          residence, (2) claims secured by other assets in addition to the Debtor’
                                                                                 s principal residence, or (3) claims for which the last
          payment on the original payment schedule for a claim secured only by a security interest in real property that is the Debtor ’ s
       Case 2:19-bk-53429             Doc 19       Filed 06/14/19 Entered 06/14/19 22:40:51                       Desc Main
                                                  Document      Page 4 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

        principal residence is due before the date on which the final payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2).
        To the extent that a claim is in excess of the value of the property, the balance in excess of the value of the property shall be
        treated as a Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.


                                                                                                                           Minimum
                                                                                                              Interest     Monthly
Name of Creditor / Procedure               Property Address                      Value of Property            Rate         Payment
None

[ ] Motion
[ ] Plan
[ ] Claim Objection


        5.1.3 Claims Secured by Personal Property for Which § 506 Valuation is Not Applicable [“
                                                                                               910 Claims/Personal
        Property”]

        The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for the
        Debtor’ s personal use within 910 days of the petition date or (2) personal property acquired within one year of the petition
        date. The proof of claim amount will control, subject to the claims objection process.

Name of Creditor                  Property Description               Purchase    Estimated Claim       Interest    Minimum
                                                                     Date        Amount                Rate        Monthly Payment
                                                                                                                   Including Interest
Regional Acceptance               2017 Dodge                         12/2/18 $18,000.00                4.00%       225.00
Corp

        5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable [“Cramdown/Personal
        Property”]

        The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a claim is
        in excess of the value of the property, the balance in excess of the value of the property shall be treated as a Class 4
        nonpriority unsecured claim. See Paragraph 4 for more information.


Name of Creditor / Procedure      Property Description               Purchase/ Value of Property       Interest    Minimum
                                                                     Transacti                         Rate        Monthly Payment
                                                                     on Date                                       Including Interest
Ally Financial                    2013 Chrysler Town                 3/5/16      4,000.00              4.00%       100.00
                                  and Country
[ ] Motion
[ X ] Plan
[ ] Claim Objection


[ ] Motion
[ ] Plan
[ ] Claim Objection


        5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)

        If neither box is checked, then presumed to be none.
        [ ] Trustee disburse
       Case 2:19-bk-53429              Doc 19      Filed 06/14/19 Entered 06/14/19 22:40:51                      Desc Main
                                                  Document      Page 5 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

        [ ] Debtor direct pay

        The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the Debtor
        becomes subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her attorney and the
        Trustee.

                                  State Child Support        Monthly Payment
        Name of Holder            Enforcement Agency, if any Amount
        None

        5.1.6 Executory Contracts and/or Unexpired Leases

        The Debtor rejects the following executory contracts and/or unexpired leases.

                   Notice to Creditor of Deadline to File Claim for Rejection Damages:
                   A proof of claim for rejection damages must be filed by the creditor within seventy (70) days from the date of
                   confirmation of the Plan. Rule 3002(c)(4). Such claim shall be treated as a Class 4 nonpriority unsecured claim.

Name of Creditor                                                   Property Description
None

        The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the Court, all
        motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage shall be cured in
        monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor may not incur debt to
        exercise an option to purchase without obtaining Trustee or Court approval. LBR 4001-3.

        Trustee disburse.

Name of Creditor                   Property Description              Regular  Monthly Contract/       Estimated Contract/ Lease
                                                                     Number Lease Payment             Arrearage Termination Date
                                                                     of                               as of
                                                                     Payments                         Petition
                                                                     Remainin                         Date
                                                                     g as of
                                                                     Petition
                                                                     Date
None


        Debtor direct pay.

Name of Creditor                   Property Description              Regular  Monthly Contract/       Estimated Contract/ Lease
                                                                     Number Lease Payment             Arrearage Termination Date
                                                                     of                               as of
                                                                     Payments                         Petition
                                                                     Remainin                         Date
                                                                     g as of
                                                                     Petition
                                                                     Date
None


        5.1.7 Administrative Claims

        The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional attorney fees
        beyond those set forth below will be paid after the attorney fees set forth below and in the same monthly amount as set forth
         Case 2:19-bk-53429             Doc 19      Filed 06/14/19 Entered 06/14/19 22:40:51                       Desc Main
                                                   Document      Page 6 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

          below. LBR 2016-1(b).

                                                                                           Amount
                                                                                           to be
                                                                                           Disbursed Minimum
                                                                                           by        Monthly Payment
         Name of Claimant                            Total Claim                           Trustee   Amount
         E. Darren McNeal                            3,700.00                               3,700.00          100.00

          5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND DOMESTIC
          SUPPORT OBLIGATIONS (ARREARAGES)

          5.2.1 Secured Claims with No Designated Monthly Payments

          The following claims are secured claims with no designated monthly payments, including mortgage arrearages, certificates
          of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection process. Class 2 claims
          shall be paid second and shall be paid pro rata with other Class 2 claims.

Name of Creditor                                                     Estimated Amount of Claim
None

          5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

          [ ] Trustee disburse
          [ ] Debtor direct pay

          The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a governmental
          unit and the estimated arrearage amount shall be listed below.

                                   State Child Support        Estimated
          Name of Holder           Enforcement Agency, if any Arrearage
          None

          5.3 CLASS 3 - PRIORITY CLAIMS

          Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under § 507(a)
          shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid pro rata with
          other Class 3 claims.

          5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS

          Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims shall be paid
          fourth and shall be paid pro rata with other nonpriority Class 4 claims.

          5.4.1 Wholly Unsecured Mortgages/Liens

          The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d 663
          (6th Cir. 2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court ’
                                                                                                                                    s
          website at www.ohsb.uscourts.gov.



       Name of Creditor /                                                  Property Address
       Procedure
        Case 2:19-bk-53429            Doc 19      Filed 06/14/19 Entered 06/14/19 22:40:51                        Desc Main
                                                 Document      Page 7 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

1    None

     [ ] Motion
     [ ] Plan
     Value of Property       SENIOR Mortgages/Liens                                              Amount of Wholly
                             (Amount/Lienholder)                                                 Unsecured
                                                                                                 Mortgage/Lien
1    None

         5.4.2 Judicial Liens Impairing an Exemption in Real Property

         The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)(A). See
         Paragraph 4 for additional information. Preferred form motions and orders are available on the Court ’
                                                                                                              s website at
         www.ohsb.uscourts.gov.

       Name of Creditor / Procedure         Property Address                            Value of Property     Exemption
1      None

       [ ] Motion                                                                       Debtor’
                                                                                              s Interest      Statutory Basis
       [ ] Plan
                               OTHER Liens or Morgages                                      Judicial Lien     Amount of Judicial
                               (Amount/Lienholder Name)                                                       Lien to be Avoided
1                                             None

                                                                                        Recorded Date:        Effective Upon:



         5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

         The following nonpossessory, nonpurchase-money security interests impair the Debtor’  s exemption in personal property and
         may be avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form motions and orders are
         available on the Court’
                               s website at www.ohsb.uscourts.gov.

                                                                                                                   Amount of
                                                                                                                   Judicial Lien to
Name of Creditor / Procedure             Property Description       Value of Property           Exemption          be Avoided
None

[ ] Motion                                                                                      Statutory Basis    Effective Upon:
[ ] Plan


         5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544

         The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims. The
         Debtor or the Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided. To the extent
         that the Trustee has standing to bring such action, standing is hereby assigned to the Debtor, provided a colorable claim
         exists that would benefit the estate.

                                                                Address of
         Name of Creditor        Action to be Filed By          Property
        Case 2:19-bk-53429             Doc 19       Filed 06/14/19 Entered 06/14/19 22:40:51                       Desc Main
                                                   Document      Page 8 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)



                                  [ ] Debtor
         NONE                     [ ] Trustee

         5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY

         The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor or third party.

Name of Creditor                                                    Name of Payor
None

         5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR

         The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

Name of Creditor                                                    Monthly Payment Amount
None

6. SURRENDER OF PROPERTY

The Debtor elects to surrender to the creditor the following property that is collateral for the creditor ’
                                                                                                          s claim. Upon confirmation of
the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the surrendered property only. Rule
3015(g)(2).

Name of Creditor                                                    Description of Property
Huntington Mtg Co.                                                  35242 Knox Rd, Radcliff, OH 45695-8944

7. INTEREST RATE

Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims treated in
paragraph 5.1.1, secured claims shall be paid interest at the annual percentage rate of 4.00 % based upon a declining monthly
balance on the amount of the allowed secured claim. Interest is included in the monthly payment amount. See Till v. SCS Credit
Corp. (In re Till), 541 U.S. 465 (2004).

         [ ] This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in full with interest at
         % from the date of confirmation. If this box is not checked, the estate is presumed to be insolvent.

8. FEDERAL INCOME TAX RETURNS AND REFUNDS

8.1 Federal Income Tax Returns

If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed during the Plan
term by April 30 of each year.

8.2 Federal Income Tax Refunds

Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income tax credit and
additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and support pursuant to § 1325(b)(2) and
shall turnover any balance in excess of such amount to the Trustee. Unless otherwise ordered by the Court, tax refunds turned over to
the Trustee shall be distributed by the Trustee for the benefit of creditors. Any motion to retain a tax refund in excess of the amount
set forth above shall be filed and served pursuant to LBR 9013-3(b).

9. OTHER DUTIES OF THE DEBTOR
        Case 2:19-bk-53429             Doc 19      Filed 06/14/19 Entered 06/14/19 22:40:51                       Desc Main
                                                  Document      Page 9 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with the Court in the
event of any change of the Debtor’ s address, employment, marital status, or child or spousal support payments.

9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance, or Any Other
Amount

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property regarding personal injury,
workers compensation, buyout, severance package, lottery winning, inheritance, or any other funds to which the Debtor may be
entitled or becomes entitled to receive. Before the matter can be settled and any funds distributed, the Debtor shall comply with all
requirements for filing applications or motions for settlement with the Court as may be required by the Bankruptcy Code, the
Bankruptcy Rules or the Local Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the
Trustee for the benefit of creditors.

9.3 Social Security

The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

10. INSURANCE

10.1 Insurance Information

As of the petition date, the Debtor’
                                   s real and/or personal property is insured as follows.

Property                                                                                                     Agent Name/Contact
Address/Description        Insurance Company          Policy Number               Full/Liability             Information
2017 Dodge                 Geico                      654423                      Full                       1-800-207-7847
2013 Chrysler              Geico                      654423                      Full                       1-800-207-7847
10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)

If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the Debtor shall have
the option to use the insurance proceeds to either (1) pay off the balance of the secured claim through the Trustee if the secured
creditor is a named loss payee on the policy or (2) upon order of the Court, substitute the collateral by purchasing a replacement
motor vehicle. If a replacement motor vehicle is purchased, the motor vehicle shall have a value of not less than the balance of the
unpaid secured claim, the Debtor shall ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the
Trustee shall continue to pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain
after paying the secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

11. EFFECTIVE DATE OF THE PLAN

The effective date of the Plan is the date on which the order confirming the Plan is entered.

12. VESTING OF PROPERTY OF THE ESTATE

Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The Debtor shall remain
responsible for the preservation and protection of all property of the estate.

[ ] Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b)
[ ] and (c) Other

13. NONSTANDARD PROVISIONS

The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of the Debtor.
Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules
         Case 2:19-bk-53429            Doc 19      Filed 06/14/19 Entered 06/14/19 22:40:51                       Desc Main
                                                  Document     Page 10 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

or the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere in this Plan is void and shall have no binding
effect.

Nonstandard Provisions



By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor ’
                                                                                s Attorney certifies that (1) the wording and order of
provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13 Plan adopted in this District and (2) this
Plan contains no nonstandard provisions other than those set forth in Paragraph 13.

 Debtor’
       s Attorney

 /s/                                                                  9




 Date:


 Debtor                                                               Joint Debtor

 /s/                                                                  /s/




 Date:                                                                Date:
        Case 2:19-bk-53429              Doc 19       Filed 06/14/19 Entered 06/14/19 22:40:51                          Desc Main
                                                    Document     Page 11 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

                           NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

         Debtor has filed a Chapter 13 Plan or an Amended Chapter 13 Plan (collectively, the “
                                                                                             Plan”
                                                                                                 ).

        Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if you have one in this
bankruptcy case. If you do not have an attorney, you may wish to consult one.

          If you do not want the Court to confirm the Plan, you must file an object to the Plan within the later of: 1) fourteen (14)
days after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days from the date set forth in the certificate of service of this
Plan. If a timely objection to the Plan is filed within seven (7) days of the confirmation hearing date, the confirmation hearing will be
rescheduled. Rule 3015(f).

        Your objection to the Plan, explaining your position, must be filed with the Court and mailed by ordinary U.S. Mail to
United States Bankruptcy Court.

OR your attorney must file the object using the Court’
                                                     s ECF System.

         The Court must receive your objection on or before the applicable deadline above.

         You must also send a copy of your objection either by 1) the Court’
                                                                           s ECF System or by 2) ordinary U.S. Mail to:

James and Deanna Jones, 171 E. Water Street, Chillicothe, Ohio 45601, Debtors
E. Darren McNeal, Esq., 100 E. Main Street, Columbus, Ohio 43215, Attorney for Debtors
Faye English, Chapter 13 Trustee, 10 West Broad Street, Suite 90, Columbus, Ohio 43215
United States Trustee, 170 North High Street, Columbus, Ohio 43125

         If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms of the Plan and may
enter an order confirming the Plan without further hearing or notice.



                                                           Certificate of Service

        I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing through the court ’
                                                                                                                                 s ECF
System on all ECF participants registered in this case at the email address registered with the Court and (ii) by ordinary U.S. Mail
on (month), (day), (year) addressed to:

James and Deanna Jones. Water Street, Chillicothe, Ohio 45601
ADS/Comenity/Victoria, PO Box 182789, Columbus, OH 43218-2789
AEP, PO Box 371496, Pittsburgh, PA 15250-7496
Ally Financial, PO Box 380901, Minneapolis, MN 55438-0901
Americollect, 1851 Alvemo Rd, Manitowoc, WI 54220
AT&T, PO Box 5014, Carol Stream, IL 60197-5014
Barclays, PO Box 2460, Cranberry Township, PA 16066-1460
Bonded Collections Services, 120 W Cherry St, North Baltimore, OH 45872-1119
Capital One, PO Box 30285, Salt Lake City, UT 84130-0285
Capital One Bank USA NA, PO Box 85015, Richmond, VA 23285-5015
Capital One Bank USA NA, PO Box 30281, Salt Lake City, UT 84130-0281
Cashland, 25 N Bridge St, Chillicothe, OH 45601-2615
CBCS, 250 E Broad St, Columbus, OH 43215-3708
Chase Card, 201 N Walnut St # DE1-1027, Wilmington, DE 19801-2920
Chase Card , PO Box 15369, Wilmington, DE 19850-5369
Citizens Bank, 188 W Main St, Logan, OH 43138-1606
Comentiy Bank, PO Box 182789, Columbus, OH 43218-2789
Comentiy Capital/Petland, PO Box 182120, Columbus, OH 43218-2120
Conrath Family Dental, 495 Richland Ave, Athens, OH 45701-3704
Direct TV, PO Box 5014, Carol Stream, IL 60197-5014
        Case 2:19-bk-53429            Doc 19      Filed 06/14/19 Entered 06/14/19 22:40:51           Desc Main
                                                 Document     Page 12 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)

Discover Financial Services, PO Box 6103, Carol Stream, IL 60197-6103
SYNCB/SamsClub, 4125 Windward Plz, Alpharetta, GA 30005-8738
GE Capital Retail Bank, PO Box 965003, Orlando, FL 32896-5003
Holzer, 500 Burlington Rd, Jackson, OH 45640-9360
Hughes Restoration LLC, PO Box 1089, Jackson, OH 45640-7089
Huntington Mtg Co., PO Box 1558, Columbus, OH 43216-1558
Huntington MTG Group, PO Box 1558, Columbus, OH 43216-1558
Johnna Jorgenson, DDS, 995 Jackson Pike Ste 101, Gallipolis, OH 45631-2621
Kohl's/Capone, PO Box 3115, Milwaukee, WI 53201-3115
Kohls Department Store, PO Box 3115, Milwaukee, WI 53201-3115
Kohls/Capital One, PO Box 3115, Milwaukee, WI 53201-3115
Kroger Visa, PO Box 6352, Fargo, ND 58125-6352
Lincare, 975 Eastwind Dr Ste 170, Westerville, OH 43081-3398
Merrick Bank, PO Box 9201, Old Bethpage, NY 11804-9001
Merrick Bank Corp, PO Box 9201, Old Bethpage, NY 11804-9001
Midland Funding (4), 2365 Northside Dr Ste 300, San Diego, CA 92108-2709
Midland Funding LLC, 320 E Big Beaver Rd, Troy, MI 48083-1238
Midland Funding LLC, 320 E Big Beaver Rd, Troy, MI 48083-1238
Midland Funding LLC, 320 E Big Beaver Rd, Troy, MI 48083-1238
Midland Funding LLC, 320 E Big Beaver Rd, Troy, MI 48083-1238
One Main Financial, 6801 Colwell Blvd, Irving, TX 75039-3198
One Main Financial, 100 International Dr Fl 15, Baltimore, MD 21202-4784
One Main Financial, PO Box 1010, Evansville, IN 47706-1010
OneMain, PO Box 1010, Evansville, IN 47706-1010
PCB Collections, 7795 Walton Pkwy, New Albany, OH 43054-0001
Plaza Services, 110 Hammond Dr, Atlanta, GA 30328-4806
Portfolio Recovery, 120 Corporate Blvd Ste 100, Norfolk, VA 23502-4952
Portfolio Recovery Associates, 120 Corporate Blvd Ste 100, Norfolk, VA 23502-4952
Progresive Leasing, 256 W Data Dr, Draper, UT 84020-2315
Regional Acceptance Corp, PO Box 830913, Birmingham, AL 35283-0913
Regional Finance Corp, 1424 E Fire Tower Rd, Greenville, NC 27858-4105
Reimer Law Co., PO Box 39696, Solon, OH 44139-0696
Spinal Technology and Pain Center, 1750 Granville Pike, Lancaster, OH 43130-1041
SpringLeaf Financial Services, 1013 E State St, Athens, OH 45701-2122
Sunoco Citi Bank CBNA, PO Box 6497, Sioux Falls, SD 57117-6497
SYNCB/Amazon PLCC, PO Box 965015, Orlando, FL 32896
SYNCB/Care Credit, PO Box 965036, Orlando, FL 32896-5036
SYNCB/JC Penney, PO Box 965007, Orlando, FL 32896-5007
SYNCB/JC Pennys, 4125 Windward Plz, Alpharetta, GA 30005-8738
SYNCB/Lowe's, 4125 Windward Plz, Alpharetta, GA 30005-8738
SYNCB/Lowe's, PO Box 96500, Orlando, FL 32896-5005
SYNCB/PayPal Smartconn, 4125 Windward Plz, Alpharetta, GA 30005-8738
SYNCB/PayPal Smartconn, PO Box 965005, Orlando, FL 32896-5005
SYNCB/Wal-Mart, PO Box 965024, Orlando, FL 32896-5024
SYNCB/Walmart,4125 Windward Plz, Alpharetta, GA 30005-8738
Tempo, 1750 Elm St Ste 1200, Manchester, NH 03104-2907
Trident Asset Management, 5755 N Point Pkwy, Alpharetta, GA 30022-1142
US Bank RMS CC, PO Box 108, Saint Louis, MO 63166-0108
Vinton City, 112 W Main St, Mc Arthur, OH 45651-1214
Vinton County National Bank, 112 W Main St, Mc Arthur, OH 45651-1214



and (iii) by first class mail upon the following as required by Bankruptcy Rule 7004(b)(3):

CT Corporation System, 4400 Easton Commons Way, #125, Columbus, Ohio 43219, Agent for Creditor Ally Financial
     Case 2:19-bk-53429    Doc 19    Filed 06/14/19 Entered 06/14/19 22:40:51    Desc Main
                                    Document     Page 13 of 13


MANDATORY FORM PLAN (Revised 01/22/2018)




                                                                     _/s/ E. Darren McNeal___________
                                                                      E. Darren McNeal
